Citation Nr: 0215104	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type I.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder and diabetes mellitus and 
denied a total rating for compensation based upon individual 
unemployability.

In August 2002, the veteran and his spouse testified at a 
video conference hearing before the undersigned Board Member; 
a transcript of which has been associated with the claims 
file.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran engaged in combat and has a diagnosis of 
post-traumatic stress disorder, which has been attributed to 
the veteran's service in Vietnam.

2.  Competent evidence of a nexus between the post service 
diagnosis of diabetes mellitus, type I, and service is not of 
record.

3.  Diabetes mellitus, type I, is not a presumptive disease 
related to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Diabetes mellitus, type I, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Board notes that because it is granting service 
connection for post-traumatic stress disorder, it will not 
address whether VA has met its duties in notifying and 
assisting the veteran with this claim.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim for service connection for diabetes 
mellitus by means of the discussions in the November 2001 
rating decision and the April 2002 statement of the case.  He 
was specifically told that there was no evidence of diabetes 
mellitus in service or within one year following his 
discharge from service.  The RO also told him that diabetes 
mellitus, type I, was not one of the disabilities for which 
VA had found a positive association between the condition and 
Agent Orange exposure.  In the April 2002 statement of the 
case, the RO also provided the veteran with the applicable 
laws and regulations that pertained to his claim.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records and the service personnel 
records from the National Personnel Records Center.  The 
veteran, at the time he filed his claim for service 
connection for diabetes mellitus, submitted private medical 
records that pertained to treatment for his diabetes 
mellitus.  He noted that that was the only private treatment 
he had received for that disability.  He stated he had also 
received treatment from the VA Medical Centers in Connecticut 
and Arizona.  The record reflects that the RO has obtained 
the VA treatment records from both medical centers.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for diabetes mellitus that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires (i) medical evidence diagnosing post-traumatic 
stress disorder, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 
32807 (1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for post-traumatic stress disorder.  The reasons 
follow.

The veteran served in Vietnam from June 1970 to August 1971.  
The service personnel records indicate that while the veteran 
was in a combat battalion, he served in two military 
occupational specialties-as a combat engineer and a pioneer.  
The time the veteran served in Vietnam, the two battalions in 
which he served, and his military occupational specialties 
would very likely have placed him in circumstances 
approximating combat conditions or, at least, potentially 
life-threatenening situations.  The veteran testified as to 
the specifics of his combat experience at the August 2002 
hearing, which the undersigned Board Member found to be very 
credible and reliable and consistent with the information 
shown in his service personnel records.  The veteran did not 
attempt to exaggerate his Vietnam experience, which only 
heightened his credibility.  Thus, the veteran's lay 
testimony that he provided at the August 2002 Board hearing 
before the undersigned is sufficient, in the view of the 
undersigned Board Member, to establish an in-service stressor 
or stressors.  

Additionally, the veteran has brought forth competent 
evidence of a current diagnosis of post-traumatic stress 
disorder, in which the examiner attributed the diagnosis to 
the veteran's service in Vietnam.  The Board notes that there 
is no competent evidence to refute this medical opinion.

Accordingly, based upon the above facts and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that the veteran has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f); see 
also Cohen, supra.

B.  Diabetes mellitus

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, type I.  
The reasons follow.

The Board notes that an August 2001 VA examination 
established that the veteran has type I diabetes mellitus.  
While some treatment reports indicated that the veteran had 
adult-onset diabetes mellitus, which would imply that he has 
type II diabetes mellitus, the examiner substantiated his 
determination with laboratory results, the fact that the 
veteran's diabetes mellitus was insulin dependent, and the 
time the veteran developed diabetes mellitus, each of which 
were indicative of type I diabetes mellitus.  

The service medical records are silent for any symptoms or 
diagnoses of diabetes mellitus, type I.  The report of 
medical examination at the time of the veteran's separation 
examination indicated that the sugar level was negative.  The 
first showing of a diagnosis of diabetes mellitus, type I was 
in September 1975, which is three years following the 
veteran's discharge from service.  

The Board is aware that the veteran has stated and testified 
that he had the same symptoms right after he was discharged 
from service as he did at the time he was diagnosed with 
diabetes mellitus.  The veteran is competent to make such an 
assertion; however, there are no objective medical records to 
substantiate this allegation.  More importantly, when the 
veteran was seen in the emergency room in September 1975 
(when he was first diagnosed with diabetes mellitus), he 
reported that he had not felt well for the last couple of 
weeks.  There was no report that he had been having these 
symptoms for two to three years.  This medical record was 
created at the time the veteran was seen in the emergency 
room in September 1975, which gives the Board a basis to 
accord more probative value to this medical record than the 
veteran's current assertions that he developed the same 
symptoms within one year following his discharge from 
service.  Medical records created contemporaneously to 
treatment, wherein the veteran makes a statement against 
interest, are inherently credible.  The Board finds that the 
September 1975 medical records (as they reiterate that the 
veteran had been feeling badly for a short period of time 
prior to being seen in the emergency room) establishes that 
the veteran's symptoms had been occurring for a two to three 
week period, and is against the veteran's allegation that he 
had these same symptoms soon after he was discharged from 
service.  

The veteran's claim fails because no competent medical 
professional has attributed the diagnosis of diabetes 
mellitus, type I to the veteran's service.  While the veteran 
has asserted that his diabetes mellitus is related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection cannot be granted 
for diabetes mellitus, type I, based upon a direct basis.  
The preponderance of the evidence is against a finding that 
diabetes mellitus was incurred in service or manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

As to consideration of the veteran's claim on a presumptive 
basis as being due to Agent Orange exposure, the Board notes 
that diabetes mellitus, type II, has been found to be 
associated with Agent Orange exposure.  The Board concedes 
that the veteran was exposed to Agent Orange while serving in 
Vietnam.  Regardless of such, the veteran has been diagnosed 
with diabetes mellitus, type I, which is a different entity 
than type II.  Type I diabetes mellitus has not been found to 
be associated with Agent Orange exposure.  Having stated 
such, the Board notes that the veteran can still bring forth 
evidence that diabetes mellitus, type I, is related to Agent 
Orange exposure.  However, there is no competent evidence 
attributing diabetes mellitus, type I, to Agent Orange 
exposure.  Therefore, there is no basis to grant service 
connection for diabetes mellitus, type I,  as a result of 
Agent Orange exposure.

Although the veteran has asserted he believes his current 
diagnosis of diabetes mellitus, type I, is related to Agent 
Orange exposure, as stated above, he is not competent to make 
such an assertion, as that requires a medical opinion.  See 
Espiritu, 2 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for diabetes mellitus, type I, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board notes that it found the veteran's testimony on this 
issue to be sincere and credible.  However, there was 
evidence in the claims file showing the onset of diabetes 
mellitus, type I, to be more than one year following the 
veteran's service.  Regardless, the Board appreciated the 
veteran's candid testimony at the August 2002 hearing and 
regrets that a more favorable decision, as to this issue, 
could not be made.  



ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for diabetes mellitus, type I, is denied.


REMAND

The Board has granted service connection for post-traumatic 
stress disorder.  The veteran has attributed his inability to 
work, in part, to post-traumatic stress disorder.  At the 
time the RO denied entitlement to a total rating for 
compensation based upon individual unemployability, the 
veteran was not service connected for post-traumatic stress 
disorder.  Thus, it would be premature for the Board to 
adjudicate this claim at this time.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

At the time the RO effectuates the 
Board's grant of service connection for 
post-traumatic stress disorder, it should 
readjudicate the claim of entitlement to 
a total rating for compensation based 
upon individual unemployability.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case.  
The veteran must be given a reasonable 
time to respond to the supplemental 
statement of the case with additional 
evidence and/or argument.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



